Citation Nr: 0611304	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-33 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which continued a 30 percent disability evaluation 
for PTSD.  Though an October 2003 decision granted an 
increased rating of 50 percent, the appeal remains pending 
because a maximum schedular has not been awarded.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  A November 2003 rating 
decision granted entitlement to individual unemployability.  



FINDING OF FACT

The veteran's service-connected PTSD has manifested without 
suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; and neglect of personal appearance and 
hygiene.  



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains a February 2004 letter that informed the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

Notably, this case does not concern a claim of service 
connection-rather it concerns a claim for an increased 
rating separate from the original grant of service 
connection.  Accordingly, a February 2004 letter advised the 
veteran that the evidence must show his PTSD had worsened in 
severity warranting a higher evaluation.  The letter referred 
the veteran to the October 2003 statement of the case, which 
had assigned a 50 percent rating and described why the 
veteran was not entitled to the next highest rating (and 
provided the relevant rating criteria).  Although the letter 
was not provide notice of the effective date element, as the 
Board is denying the benefit on appeal, the veteran is not 
prejudiced by such failure.  As such, the veteran was aware 
and effectively notified of information and evidence needed 
to substantiate and complete his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice prior to 
a July 2004 adjudication of the matter in a supplemental 
statement of the case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006) (holding that a timing error can be cured 
when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled in a 
February 2004 letter that encouraged the veteran to identify 
any further outstanding evidence (particularly in relation to 
evidence already contained in the statement of the case).  
Moreover, the July 2004 supplemental statement of the case 
told the veteran that he could make any comment he wished on 
the statements contained therein.  See Mayfield, 19 Vet. App. 
at 126-27, which held that a complying fourth-element notice 
"need not necessarily use the exact language of the 
regulation so long as that notice conveys to a claimant the 
essence of the regulation."  In this case, the February 2004 
letter, read as whole, gave sufficient notice of "VA's 
desire to obtain additional information and evidence 
supporting and substantiating the claim and possibly leading 
to such information and evidence."  Id. at 127.    

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains a November 2002 VA examination 
report, and VA outpatient treatment records from Phoenix from 
May 2002 to April 2003.  Upon receiving the February 2004 
VCAA letter, the veteran has not identified any further 
outstanding and relevant evidence that he either wished to 
submit, or for the RO to obtain.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 
percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating may be assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that a preponderance of the 
evidence is against a claim for a rating in excess of 50 
percent.  

A January 1991 rating decision granted service connection for 
PTSD and assigned a 30 percent rating.  Pursuant to the 
pending July 2002 claim for an increased rating, the veteran 
underwent a November 2002 VA psychiatric examination.  Mental 
status assessment found that the veteran's immediate and 
remote memories were intact, and his recent memory was mildly 
impaired.  He was alert and oriented in all spheres, and had 
normal rate and volume of speech.  The veteran's thoughts 
were relevant with tight associations, and he denied current 
suicidal or homicidal ideas (other than some fleeting 
thoughts).  He denied hallucinations, but said that on some 
occasions he believed that he saw shadows or hear a voice 
calling him that sounded like his mother's voice.  

The examiner noted that the veteran had been employed as a 
barber/hairdresser until 2000.  The veteran reported that he 
had had difficulty relating to people throughout his entire 
occupational history.  He reported that he had no friends, 
and avoided socializing.  He enjoyed cooking and playing 
video games.  The veteran had been married for 48 years to 
his wife, and had three grown children and three 
grandchildren.  He was not close to his offspring, but tried 
to be.  The veteran's judgment was intact, and his insight 
good.  The diagnoses included Axis I, PTSD, and Axis V, 
55/60.  

Pursuant to this assessment, a December 2002 rating decision 
continued the 30 percent rating for PTSD.  Thereafter, the RO 
obtained VA outpatient treatment records.  A May 2, 2002, 
mental health assessment contained the veteran's descriptions 
of symptoms:  sleeping four hours a night with nightmares and 
bad dreams two to three times a week; frequent thoughts of 
Korea at times interfering with day to day functions; startle 
response to shadows; avoidance of crowds; difficulty with 
long lines; got very irritable; verbally abusive to wife but 
without present marital discord; and had thoughts of his own 
eventual death.  The veteran denied current or past suicidal 
or homicidal ideation, intent or plan, current or past 
auditory or visual hallucinations or delusions, psychosis, 
phobias, anxiety, agitation, or mood swings.  The veteran had 
no recent history of violence.  An addendum noted that the 
veteran had had past auditory hallucinations in Korea.  The 
veteran reported a good relationship with his daughters.  

A May 28 treatment note found that the veteran was alert and 
oriented times three, neatly groomed, and had good eye 
contact.  He had normal volume and rate of speech.  The 
veteran was coherent, logical, goal directed, without 
looseness of association, no flight of ideas, no delusions, 
had no auditory or visual hallucinations.  His mood was 
dysphoric, and affect constricted without suicidal or 
homicidal ideation.  

In July 2002, the attending physician's assessment was that 
the veteran's significant PTSD symptoms had some improvement 
with Zoloft.  In August, the veteran had no auditory or 
visual hallucinations, and no suicidal or homicidal ideation.  
His mood was dysphoric and had full range affect.  He 
continued to experience intrusive memories, insomnia, and 
anxiety.  He had no psychosis.  

A December 2002 assessment found that the veteran had a GAF 
of 55, and the plan was to continue venlafaxine and 
trazodone.  

In January 2003, the veteran reported that he continued to 
sleep only four hours a night, with kicking and hitting in 
his sleep.  Approximately two times per week he awoke with 
panic attacks and had trouble breathing.  The veteran 
reported irritability and anger, and snapping at others for 
no reason.  Objective assessment found that the veteran was 
neat and clean in casuals, alert, and oriented.  The veteran 
had to be prompted to answer questions.  The veteran reported 
no suicidal ideations but sometimes felt like hurting other-
he felt, however, that he could maintain control.  The 
veteran reported that he still had nightmares.  Sometimes he 
saw shadows moving, but had no other auditory or visual 
hallucinations.  The veteran had no delusional talk or 
symptoms of psychosis.  The veteran reported that he took 
walks with his wife and the dog.  Though he tended to be 
isolative, the veteran visited his daughter and went to lunch 
and movies.  

In March 2003, an assessment found that the veteran's PTSD 
was stable at present.  In April 2003, the veteran was alert, 
oriented, and concerned about his GAF scores.  

From the preceding recordation of symptoms associated with 
PTSD experienced by the veteran, it appears that he does not 
have suicidal ideation or obsessional rituals which interfere 
with routine activities.  Additionally, no medical evidence 
of record identifies that his speech was intermittently 
illogical, obscure, or irrelevant; rather, it appears that 
the veteran maintained an ability to speak clearly and 
coherently during his acquisition of treatment for PTSD.  

The currently assigned 50 percent rating takes into account 
the additional symptomatology of reported panic attacks 
several times a week-however, it does not appear that the 
veteran has near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  While the veteran has voiced thoughts of 
hurting people, there is no evidence suggesting that he, in 
fact, has impaired impulse control (such as unprovoked 
irritability with periods of violence).  Moreover, the 
veteran has remained spatially oriented and maintained his 
personal appearance and hygiene.  

The veteran's PTSD symptoms have not manifested, when 
compared with 38 C.F.R. § 4.130, Diagnostic Code 9411, to the 
extent necessary for the next highest rating of 70 percent.  
The Board is bound by the preceding regulation generated by 
the legislative process, and at this time, a preponderance of 
the evidence is against a claim for an increased rating.  


ORDER

A rating in excess of 50 percent for service-connected PTSD 
is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


